OPINION — AG -** MILITARY LEAVE — TEACHERS ** THE A.G. OFFICE WITHDRAWS IS OPINION NO. JUNE 20, 1947 AND ADVISES THAT THE PROVISIONS OF OKLAHOMA SCHOOL CODE, AUTHORIZING PRIOR MILITARY SERVICE TEACHING CREDIT TO VETERANS OF W.W. I AND W.W. II, SHOULD BE TREATED AS CONSTITUTIONAL BY THE BOARD OF TRUSTEES OF THE TEACHERS' RETIREMENT SYSTEM OF THE STATE OF OKLAHOMA, UNLESS AND UNTIL SUCH PROVISIONS MAY BE DECLARED UNCONSTITUTIONAL BY A COURT OF COMPETENT JURISDICTION. (RETIREMENT, TEACHER, PRIOR SERVICE, SCHOOLS) CITE: 70 O.S. 17-1 [70-17-1], 70 O.S. 17-4 [70-17-4], ARTICLE V, SECTION 62 (MAC Q. WILLIAMSON)